Citation Nr: 0614133	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from February 1966 to 
December 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for hypertension.  The RO also denied 
service connection for bronchitis, and granted service 
connection for diabetes mellitus.  Although the veteran 
originally disagreed with the denial for bronchitis, and the 
effective date assigned for diabetes mellitus (the RO issued 
a statement of the case regarding these issues), the veteran 
never submitted a substantive appeal regarding those two 
issues.  Accordingly, they are not in appellate status.  


FINDINGS OF FACT

1.  The veteran's hypertension began after service and is not 
the result of a disease or injury in service.  

2.  The veteran's hypertension is not due to his service-
connected diabetes mellitus.  


CONCLUSION OF LAW

Hypertension was not incurred in active service and is not 
proximately due to, or the result of, the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  In this instance, notice of the VCAA was provided in 
June 2003 before the initial adjudication in August 2003.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the June 2003 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for service-connection, the evidence must show:

You had an injury in military service or 
a disease that began in or was made worse 
during military service, or that there 
was an event in service which caused 
injury or disease.  

You have a current physical or mental 
disability.

There is a relationship between your 
current disability and an injury, 
disease, or event in military service.  

Although the veteran was not informed of the information and 
evidence necessary to prove his claim on a secondary basis in 
the June 2003 letter, it is pointed out that he was informed 
of this information and evidence in the December 2003 
statement of the case (SOC).  Since the RO thereafter 
readjudicated the veteran's claim in a supplemental statement 
of the case (SSOC), the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  In this regard, the Board notes that, while 
certain notice provided to the veteran was not given prior to 
the first AOJ adjudication of the claim, notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claim was readjudicated in an SSOC provided to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, and he has taken full advantage of 
these opportunities, submitting evidence and numerous pages 
of argument over the years in support of his claim.  
Therefore, with respect to the timing requirement for the 
VCAA notice, the Board concludes that to decide this appeal 
would not be prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, 19 Vet.App. at 
493, and the Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.

Regarding the second VCAA notice requirement, the RO informed 
the veteran in the letter about the information and evidence 
that VA would seek to provide including obtaining medical 
evidence kept by VA and any other federal government agency, 
and requesting private treatment records if the veteran 
completed a release form.  

Regarding the third VCAA notice requirement, the RO informed 
the veteran about the information and evidence he was 
expected to provide.  Specifically, the RO told the veteran 
that he should complete a VA Form 21-4142 showing where he 
received private treatment, as well as describe where he had 
received VA treatment so that VA could request the records of 
such treatment from the person or agency that had them.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with SOCs and SSOCs which informed them of the 
laws and regulations relevant to the veteran's claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.


Background

Service medical records do not show treatment for or 
diagnoses of hypertension.  At the veteran's separation 
examination in October 1969, his blood pressure was 112/74.  
On his report of medical history form at separation, he 
reported that he did not have high blood pressure.  

Private medical records were submitted from 1990 to 2003.  
They show that the veteran was diagnosed with essential 
hypertension in December 1990 and May 1997.  In June 1998, it 
was noted that the veteran was on blood pressure medications.  

Dr. K.S. submitted a letter dated April 2003.  He wrote that 
the veteran presented with hypertension as a known diagnosis 
and that he diagnosed him with diabetes mellitus.  He wrote 
that, in review of his fasting bloodwork from his previous 
physician, his blood sugars in 1995 met the criteria for 
diagnosing diabetes mellitus.  

Dr. K.S. submitted a letter dated June 2003 regarding the 
veteran's diabetes.  He wrote that he veteran had been under 
his care since 2001.

In an August 2003 rating decision, the RO granted service 
connection for type 2 diabetes mellitus.  

In the veteran's August 2003 notice of disagreement, he 
stated that studies showed that up to 60 percent of adults 
with diabetes had high blood pressure, and nearly all had one 
or more lipid abnormalities.  He cited to several studies 
from the American Diabetes Association and the John Hopkins 
Bayview Medical Center regarding a nexus between the 
veteran's blood pressure and his diabetes.  

The veteran underwent a VA examination in February 2004.  He 
wrote that the veteran gave a history of being diagnosed with 
diabetes mellitus type 2 in 1999.  He wrote that in 1999, the 
veteran was diagnosed with hypertension.  The veteran stated 
that he was started on medication for high blood pressure at 
that time.  Diagnosis was hypertension.  The examiner opined 
that it was more likely than not that the veteran's 
hypertension was not related to diabetes, as they were both 
diagnosed in 1999, and there was no renal involvement.  


Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
cardiovascular-renal disease, including hypertension, 
manifests to a degree of 10 percent or more within one year 
of leaving service, such disability shall be granted service 
connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 
(2005).  The rating schedule provides for a 10 percent rating 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more; or the 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).  Service connection may be 
granted for a disorder that is proximately due to, the result 
of, or aggravated by, a service-connected disability.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's primary contention is that his hypertension is 
secondary to his service-connected diabetes mellitus.  
However, consideration will first be given as to whether the 
veteran is entitled to service connection on direct and 
presumptive bases.  Although the evidence shows that the 
veteran currently has hypertension, the veteran's service 
medical records from his period of service between 1966 and 
1969 do not show that he was diagnosed with or treated for 
hypertension.  At the veteran's separation examination, his 
blood pressure was 112/74.  Furthermore, the evidence does 
not show that the veteran developed hypertension to a degree 
of 10 percent or more within one year of leaving service.  
The first documented evidence of elevated blood pressure is 
not until 1990, more than 20 years after service.  The Board 
finds this gap in time significant, and it weighs against the 
existence of a link between the veteran's hypertension and 
his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding, in an aggravation context, 
that the Board may consider a prolonged period without 
medical complaint when deciding a claim).  Because of this 
long gap of time after service, the veteran's claim must be 
denied on both a direct and presumptive basis.  

Regarding the veteran's claim for secondary service 
connection, a VA examiner opined in February 2004 that the 
veteran's service-connected diabetes did not cause his 
hypertension.  He provided reasons for his opinion.  
Specifically, he stated that both disorders were diagnosed at 
the same time, and furthermore that the veteran did not have 
any renal involvement.  

The record does not include any other medical opinion 
relating the veteran's hypertension to diabetes.  Although 
Dr. K.S. did not discuss a possible nexus between 
hypertension and diabetes, it is true that he wrote in April 
2003 that the veteran met the criteria for diagnosing 
diabetes mellitus in 1995 (he made this statement after 
reviewing reports of the veteran's bloodwork).  This would be 
an earlier diagnosis than the VA examiner noted at the 
veteran's February 2004 VA examination.  However, since the 
VA examiner based his negative nexus opinion on the fact that 
both diabetes and hypertension were diagnosed at the same 
time, the fact that hypertension was in reality diagnosed in 
1990 (before the 1995 bloodwork regarding diabetes) would 
bolster the examiner's opinion.  Furthermore, in providing 
the negative nexus opinion, the VA examiner also cited to the 
fact that the veteran had not been diagnosed with renal 
involvement.  

Although the veteran asserts that his hypertension is related 
to his service-connected diabetes mellitus, as a layperson, 
the veteran is not competent to provide evidence that 
requires medical knowledge, such as linking his hypertension 
to a specific cause.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Also, although the veteran discussed specific 
studies that showed a correlation between developing blood 
pressure and diabetes, he did not send the specific studies 
themselves.  Furthermore, even if the veteran had submitted 
those studies, it is pointed out that those studies would not 
have been relevant to the veteran's individual case.  The 
veteran's case has one medical opinion that discusses a 
possible nexus between the veteran's hypertension and 
diabetes mellitus, and it concluded that there was no 
relationship between the two.  As the record includes no 
other medical opinion regarding the etiology of the veteran's 
hypertension than the VA opinion discussed above, the 
veteran's claim must also be denied when it is considered on 
a secondary basis.  

In light of the fact that the evidence does not show that the 
veteran developed hypertension in service, or within one year 
of leaving service, as well as the fact that a VA examiner 
opined that veteran's hypertension was not caused by the 
service-connected diabetes mellitus, the preponderance of the 
evidence is deemed to be against the veteran's claim for 
service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus.  Thus, the benefit-
of-the-doubt rule does not apply, and the veteran's claim 
must be denied.  38 U.S.C.A §5107 (West 2005)


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


